DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 10, 11, 14, 16, & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (US 5,129,221).
Regarding independent claim 1, Walker discloses a method for starting an aircraft gas turbine engine, the method comprising: 
in a first phase 401 of a startup upon receipt of a start request (Col. 5, ln. 15-20, “The first decision made, at 401, is whether or not the relight software module has been selected. In the first place this depends upon whether the pilot has selected the engine starting sequence by depressing a switch in the flight station linked to the control unit 110, FIG. 1”), modifying a first set of engine control parameters to cause light-up (Col. 5, ln. 21-46, engine control parameters including control logic, modified based on a comparison of altitude and airspeed to minimum required values); 
satisfactory light-up and light-round”; Col. 7, ln. 65-Col. 8, ln. 21, fuel flow parameters are adjusted until a successful “light-round” is achieved by following the relight fuel scheduler through multiple iterations); and 
in a third phase of the startup, modifying a third set of engine control parameters to propagate a flame around a combustor of the gas turbine engine (Col. 8, ln. 42-48, once the light-up is indicated as “TRUE”, a different subroutine is prepared for the subsequent “continuous combustion situation” within the engine, which is inherently a “propagation” of the combustion flame since continued operation of the gas turbine engine requires a consistent combustion flame; Col. 4, ln. 51-63, “continued existence of satisfactory combustion conditions” is maintained by monitoring engine control parameters such as high pressure spool speed N3; Col. 5, ln. 6-10, a “normal acceleration control law” K takes over following the relight control law). 
Regarding independent 10, Walker discloses a system for starting an aircraft gas turbine engine, the system comprising: 
a processing unit 110 (Col. 3, ln. 5-15, “main engine digital electronic control unit”); and 
a non-transitory computer-readable medium 111 (Col. 3, ln 5-15, “relight fuel scheduler software module”) having stored thereon program instructions executable by the processing unit 110 for: 
in a first phase 401 of a startup upon receipt of a start request (Col. 5, ln. 15-20, “The first decision made, at 401, is whether or not the relight software module has been selected. In the first place this depends upon whether the pilot has selected the engine starting sequence by depressing a switch in the flight station linked to the control unit 110, FIG. 1”), modifying a first 
in a second phase of the startup, modifying a second set of engine control parameters to set conditions for light-around (Walker Fig. 4 & 5, steps up to step 415, setting up the relight procedure until “satisfactory light-up and light-round”; Col. 7, ln. 65-Col. 8, ln. 21, fuel flow parameters are adjusted until a successful “light-round” is achieved by following the relight fuel scheduler through multiple iterations); and 
in a third phase of the startup, modifying a third set of engine control parameters to propagate a flame around a combustor of the gas turbine engine (Col. 8, ln. 42-48, once he light-up is indicated as “TRUE”, a different subroutine is prepared for the subsequent “continuous combustion situation” within the engine, which is inherently a “propagation” of the combustion flame since continued operation of the gas turbine engine requires a consistent combustion flame; Col. 4, ln. 51-63, “continued existence of satisfactory combustion conditions” is maintained by monitoring engine control parameters such as high pressure spool speed N3; Col. 5, ln. 6-10, a “normal acceleration control law” K takes over following the relight control law). 
Regarding independent claim 19, Walker discloses a computer-readable storage medium 111 (Col. 3, ln 5-15, “relight fuel scheduler software module”) having stored thereon program code executable by a processor 110 (Col. 3, ln. 5-15, “main engine digital electronic control unit”) for starting an engine (“gas turbine aero-engine”), the program code executable for: 
in a first phase 401 of a startup upon receipt of a start request (Col. 5, ln. 15-20, “The first decision made, at 401, is whether or not the relight software module has been selected. In the first place this depends upon whether the pilot has selected the engine starting sequence by depressing a switch in the flight station linked to the control unit 110, FIG. 1”), modifying a first set of engine control parameters to cause light-up (Col. 5, ln. 21-46, engine control parameters including control logic, modified based on a comparison of altitude and airspeed to minimum required values); 
in a second phase of the startup, modifying a second set of engine control parameters to set conditions for light-around (Walker Fig. 4 & 5, steps up to step 415, setting up the relight procedure until “satisfactory light-up and light-round”; Col. 7, ln. 65-Col. 8, ln. 25, fuel flow parameters are adjusted until a successful “light-round” is achieved by following the relight fuel scheduler through multiple iterations, once the system has “detected a satisfactory start at logic step 415 [i.e. the detection of ignition] by checking the rate of change of N3 at 413, the logic step stops the fuel ramp at G and causes a step change downward in fuel flow along line H in order to prevent stall initiation”); and 
in a third phase of the startup, modifying a third set of engine control parameters to propagate a flame around a combustor of the gas turbine engine (Col. 8, ln. 42-48, once the light-up is indicated as “TRUE”, a different subroutine is prepared for the subsequent “continuous combustion situation” within the engine, which is inherently a “propagation” of the combustion flame since continued operation of the gas turbine engine requires a consistent combustion flame; Col. 4, ln. 51-63, “continued existence of satisfactory combustion conditions” is maintained by monitoring engine control parameters such as high pressure spool speed N3; Col. 5, ln. 6-10, a “normal acceleration control law” K takes over following the relight control law). 
Regarding claims 2 & 11, Walker discloses the method and system of claims 1 & 10, wherein the second phase is initiated when light-up is detected (Col. 8, ln. 21-25, “having detected a satisfactory start at logic step 415 [i.e. the detection of ignition] by checking the rate of change of N3 at 413, the logic step stops the fuel ramp at G and causes a step change downward in fuel flow along line H in order to prevent stall initiation), and the third phase is initiated when the conditions for light-around are met (Col. 8, ln. 42-48, once the relight fuel scheduling subroutine is complete, and light-around is achieved, a “different subroutine” for continuous combustion is implemented for operating the gas turbine engine; Col. 5, ln. 6-10, a “normal acceleration control law” K takes over following the relight control law). 
Regarding claims 5 & 14, Walker discloses the method and system of claims 1 & 10, wherein modifying the first set of engine control parameters comprises applying an adaptive fuel flow logic (shown in Walker Fig. 3 & 4) as a function of a first set of operating parameters (Col. 5, ln. 11-Col. 6, ln. 34, parameters including high spool rotation speed N3 and its rate of change, fuel flow rates, altitude, and airspeed). 
Regarding claim 7 & 16, Walker discloses the method and system of claims 1 & 10, wherein modifying the third set of engine control parameters comprises transitioning a fuel divider valve 108 (a fuel metering valve that supplies fuel that is then divided among the fuel nozzles) from a first position to a second position (i.e. a position before and after a fuel reduction) based on altitude and calibrated airspeed of the aircraft (Col. 4, ln. 51-63, the control logic following “continued existence of satisfactory combustion conditions” includes a decrease in fuel flow H shown in Fig. 3, the magnitude of which is “a function of altitude and preferable also air speed”; Col. 8, ln. 37-40, after light-around, a fuel reduction step is engaged, and the “actual amount of fuel flow reduction is a function of altitude”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, 8, 12, 13, 17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Jones (US 6,148,601).
Regarding claims 3, 12 & 20, Walker discloses the method and system of claims 1, 10 & 19 respectively, and Walker further teaches modifying a fourth set of engine control parameters to transition to a fuel control phase initiated after successful continued combustion has reached a satisfactory condition (Col. 4, ln. 51-63, Walker Fig. 3, such as phases H, I, J and K, using control parameters such as high pressure spool speed, altitude, and air speed).
Walker in view of Jones fails to disclose further comprising, in the fourth phase of the startup, transitioning to a closed loop fuel control. 
Jones teaches an aircraft gas turbine engine fuel control method and system, wherein a control parameter (a start command 80 and fuel flow in general) is modified to transition a control system 40 to a closed loop control of fuel flow (shown in Jones Fig. 3) that is used to control fuel flow to the combustion chamber 34 by measuring an actual fuel flow based on a pressure drop across a fuel nozzle, and comparing the actual fuel flow to a command fuel flow, and correcting a control signal to a servo valve such that the actual fuel flow is equal to or is within an acceptable range of the command fuel flow, thereby improving the accuracy of the fuel flow to the combustion chamber (Col. 3, ln. 66-Col. 4,ln. 19).
monitoring the continuing combustion situation” (Walker, Col. 8, ln. 42-48), and thus one skilled in the art would be motivated to incorporate a closed loop fuel control as suggested by Jones as this control subroutine of Walker, to maintain the “continuing combustion situation” with accurate and predictable results based on an accurate flow of fuel to the combustion chamber.  Note, the claim does not describe what constitutes the closed loop fuel control, or what inputs/parameters define its operation. 
Regarding claims 4 & 13, Walker in view of Jones teaches the method and system of claims 3 & 12 respectively, and Walker further teaches, wherein the fourth phase is initiated when complete ignition is detected (Walker, Col. 4, ln. 51-63, Col. 8, ln. 42-48, the control system will “enter a different subroutine for monitoring the continuing combustion situation”, which would be the incorporated closed loop fuel control discussed in claims  & 12 above). 
Regarding claims 8 & 17, Walker in view of Jones teaches the method and system of claims 3 & 12 thus far, and Walker further teaches wherein modifying the fourth set of engine control parameters comprises reducing fuel flow to the engine to a fixed predefined value (a decrement H, Walker Fig. 3) based on altitude and calibrated airspeed (Col. 4, ln. 51-63, the fuel logic software of Fig. 4 “tests for the continued existence of satisfactory combustion conditions… If they are satisfactory, it stops the increase in fuel flow at G and causes a decrement in fuel flow along line H, the magnitude of which is a function of altitude and preferably also air speed”).
Walker in view of Jones fails to teach that the fixed predefined value of reduced fuel flow is also based on ambient temperature.
Walker does discuss in a separate embodiment, a light-up fuel schedule that uses an “ambient temperature” as a threshold in controlling the fuel flow, since “greater fuel flow is required for ignition when the air with which it is mixed in the combustion chambers is cold” (Col. 4, ln. 23-29).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method and system of Walker in view of Jones to include as an engine control parameter an ambient temperature, since ambient temperature of the air has a direct effect on the combustion performance of the engine and thus the amount of fuel required to be delivered to the combustion chamber (Walker Col. 4, ln. 23-29).

Claims 9 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Jones, further in view of Stockwell (US 2016/0281611).
Regarding claims 9 & 18, Walker in view of Jones teaches the method and system of claims 8 & 17 thus far, but fails to teach wherein modifying the fourth set of engine control parameters further comprises transitioning variable geometry mechanisms (VGMs) of the engine from an ignition position to an acceleration position. 
Stockwell teaches a gas turbine engine having a compressor with variable inlet guide vanes, wherein the variable inlet guide vanes follow a schedule that includes an ignition position 32 (a “second component” of the guide vane schedule for in-flight windmilling start, Para. 0036-On occasion it may be desirable to start the engine 10 in-flight, for instance during testing and/or in the event of a flameout. In such cases, as with a ground start, it is necessary that sufficient air and fuel reach the combustion equipment 16 for ignition to be successful. In some flight envelopes, especially where an aircraft powered by the engine is at relatively low altitude or has a relatively low airspeed, the windmill effect on the intermediate pressure spool of on-rushing air may be insufficient to drive the fuel pump at the required rate for ignition.”) and an acceleration position 34 (Para. 0038, “a nominal component 34 invoked after whichever of the first 30 and second 32 components is used for start of the engine”, wherein the engine speed continues to increase, Stockwell Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method and system of Walker in view of Jones to incorporate the steps of transitioning variable geometry mechanisms (in this case variable inlet guide vanes of a compressor) between an ignition position and an acceleration position, as taught by Stockwell, in order to improve the in-flight starting capability of the engine during its ignition and light-up phases, while also increasing the stall margin of the high pressure compressor during the subsequent acceleration phase (Stockwell Para. 0049-50, “use of the second component 32 (which requires a larger variable inlet guide vane angle than the first component 30 over an initial range of intermediate pressure spool speeds) may cause additional fuel to be pumped to the combustion equipment 16 than would otherwise be the case. This in turn may allow for successful ignition 48 even at lower aircraft altitudes. Following ignition the decrease in variable inlet guide vane angle required by the second component 32 may increase the stall margin of the high pressure compressor 15 during initial acceleration 50”).

Claims 6 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Stockwell, further in view of Kirzhner (US 2012/0079831).
Regarding claims 6 & 15, Walker discloses the method and system of claims 5 & 14, but fails to disclose wherein modifying the first set of engine control parameters further comprises transitioning variable geometry mechanisms (VGMs) of the engine from a windmilling position to an ignition position and setting an ignition frequency based on a second set of operating parameters. 
Stockwell teaches a gas turbine engine having a compressor with variable inlet guide vanes, wherein the variable inlet guide vanes follow a schedule during a windmilling in-flight engine start that includes a windmilling position which transitions to an ignition position  wherein ignition has occurred (Para. 0036-38, 40, 0048-49, “It has been found that increasing the angle of the variable inlet guide vanes somewhat counterintuitively increases the windmill rotation rate of the intermediate pressure spool. Consequently use of the second component 32 (which requires a larger variable inlet guide vane angle than the first component 30 over an initial range of intermediate pressure spool speeds) may cause additional fuel to be pumped to the combustion equipment 16 than would otherwise be the case. This in turn may allow for successful ignition 48 even at lower aircraft altitudes. Following ignition the decrease in variable inlet guide vane angle required by the second component 32 may increase the stall margin of the high pressure compressor 15 during initial acceleration 50.”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method and system of Walker in view of Jones to incorporate the steps of transitioning variable geometry mechanisms (in this case variable inlet guide vanes of a compressor) between a windmilling position and an ignition position, as taught 
Walker in view of Stockwell still fails to teach setting an ignition frequency based on a second set of operating parameters.
Kirzhner teaches adjusting an ignition frequency based on a set of operating parameters (“ignition parameters”) including fuel composition, ignitability, velocity/turbulence, amount of air and air temperature (Para. 0038, claim 11 & 25).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated into the method and system of Walker in view of Stockwell, the step of adjusting an ignition frequency based on ignition parameters, as taught by Kirzhner, in order to improve the efficiency of the ignition system and reducing the number of ignition attempts (Para. 0006, 0011, 0038).

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for disclosing gas turbine starting and ignition methods and control systems.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALAIN CHAU/Primary Examiner, Art Unit 3741